                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 19-1120-JLS (KK)                                    Date: June 20, 2019
 Title: Amos Terrill Ryles v. State of California



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                 Not Reported
                Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Petitioner:                      Attorney(s) Present for Respondent:
               None Present                                               None Present

Proceedings:      (In Chambers) Order To Show Cause Why Petition Should Not Be
                  Summarily Dismissed As Second And Successive


                                                 I.
                                           INTRODUCTION

        On June 10, 2019, petitioner Amos Terrill Ryles (“Petitioner”) constructively filed 1 a Petition
for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254. The Petition appears subject
to dismissal because it is second and successive. The Court will not make a final determination
regarding whether the Petition should be dismissed, however, without giving Petitioner an
opportunity to address this issue.

        Accordingly, the Court hereby issues this Order to Show Cause why the Petition should not
be dismissed, and specifically orders Petitioner to respond to the Order to Show Cause in writing no
later than July 22, 2019. The Court further directs Petitioner to review the information that
follows, which details why the Petition appears to be subject to dismissal and may assist Petitioner in
determining how to respond.
///
///
///
///
        1
         Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to
mail to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).

 Page 1 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
                                             II.
                                     PROCEDURAL HISTORY

        On October 12, 2012, following a jury trial in the California Superior Court for the County
of Riverside, Petitioner was convicted of making criminal threats in violation of Section 422 of the
California Penal Code. ECF Docket No. (“Dkt.”) 1, Pet. at 2. 2 Petitioner’s sentence was enhanced
because the jury further found Petitioner had previously been convicted of a serious or violent
felony and previously served two prior prison terms. People v. Ryles, 2014 WL 417808, at *1 (Cal.
Ct. App. Jan. 31, 2014); see also Pet. at 2. Petitioner was sentenced to a term of eleven years in state
prison on November 8, 2012. Id.

      Petitioner appealed his conviction to the California Courts of Appeal, which affirmed the
judgment in a reasoned decision on January 31, 2014. Ryles, 2014 WL 417808, at *1.

        Petitioner then filed a petition for review in the California Supreme Court, which was
summarily denied on April 9, 2014. Pet. at 6; California Courts, Appellate Courts Case Information,
Supreme Court Disposition, (June 19, 2019 11:52 AM),
https://appellatecases.courtinfo.ca.gov/search/case/disposition.cfm?dist=0&doc_id=2068457&doc
_no=S216366&request_token=NiIwLSIkTkw5WyApSCNdWE1IUEg0UDxTIiM%2BSzxSUCAgC
g%3D%3D.

        On July 7, 2014, Petitioner filed a habeas petition in this Court (the “2014 Petition”)
challenging his 2012 conviction on the single ground that his rights to due process and a fair trial
were violated by the introduction of prejudicial evidence. Ryles v. Soto, Case No. EDCV 14-1381-
JLS (CW), ECF Docket No. (the “14-1381 Dkt.”) 1, Pet. 3 4 On October 19, 2015, the Court denied
the 2014 Petition on the merits and dismissed the action with prejudice. 14-1381 Dkt. 36, Judgment.

        On November 6, 2015, Petitioner filed a notice of appeal of the denial of the 2014 Petition
in the Ninth Circuit. 14-1381 Dkt. 38, Appeal. On June 13, 2016, the Ninth Circuit denied
Petitioner’s request for a certificate of appealability because Petitioner “ha[d] not made a substantial
showing of the denial of a constitutional right.” 14-1381 Dkt. 40.


        2
            The Court refers to the pages of the Petition as if they were consecutively numbered.
        3
         The Court takes judicial notice of its own records and files as well as Petitioner’s prior
proceedings in the state courts. Fed. R. Evid. 201(b)(2); In re Korean Air Lines Co., 642 F.3d 685,
689 n.1 (9th Cir. 2011); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
        4
          In an Order to Show Cause dated July 10, 2014, the Court noted that according to the 2014
Petition, “Petitioner has a pending state habeas petition alleging three other grounds for relief, and
thus [ ] Petitioner has not fully exhausted his state remedies.” 14-1381 Dkt. 4, Order. Based on his
Petition, the Court noted Petitioner had apparently filed a habeas petition in the California Superior
Court for the County of Riverside. Id. Petitioner then filed a document entitled “Motion to Vacate
State Court Petition”, 14-1381 Dkt. 8, clarifying that he was only alleging the single due process
claim that was properly exhausted on direct appeal, and that “no new claims [we]re being raised”.
14-1381 Dkt. 9.


 Page 2 of 4                          CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
        On June 10, 2019, Petitioner constructively filed the instant Petition challenging his 2012
conviction on the grounds that Petitioner’s constitutional rights to “due process and a fair trial were
violated by the unnecessary introduction of an inordinate, unwarranted amount of inflammatory,
prejudicial evidence.” Dkt 1, Pet. at 3.

                                               III.
                                           DISCUSSION

        Habeas petitioners generally may file only one habeas petition challenging their conviction or
sentence. See 28 U.S.C. § 2244(b)(1). Hence, if a prior petition raised a claim that was adjudicated
on the merits, a petitioner must “move in the appropriate court of appeals for an order authorizing
the district court to consider the [second or successive petition].” Id. § 2244(b)(3)(A); McNabb v.
Yates, 576 F.3d 1028, 1029 (9th Cir. 2009); Goodrum v. Busby, 824 F.3d 1188, 1194 (9th Cir. 2016)
(“As a general principle, . . . a petition will not be deemed second or successive unless, at a
minimum, an earlier-filed petition has been finally adjudicated.”). Absent proper authorization from
the court of appeals, district courts lack jurisdiction to consider second or successive petitions and
must dismiss such petitions without prejudice to refiling if the petitioner obtains the necessary
authorization. Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007);
Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001) (“When the AEDPA is in play, the district
court may not, in the absence of proper authorization from the court of appeals, consider a second
or successive habeas application.” (citation omitted)); 28 U.S.C. § 2244(b)(2).

        Here, the instant Petition challenges Petitioner’s 2012 conviction and sentence on the
grounds that his due process and fair trial rights were violated by the introduction of prejudicial
evidence. Dkt. 1. These are the same grounds that Petitioner presented in his 2014 Petition that
this Court denied on the merits. 14-1381 Dkt. 1; 14-1381 Dkt. 36. Consequently, the instant
Petition is second or successive to the 2014 Petition. As Petitioner has not presented any
documentation indicating the Ninth Circuit has issued “an order authorizing the district court to
consider the application,” the Court lacks jurisdiction over the claims, and the instant Petition is
subject to dismissal. 28 U.S.C. § 2244(b)(3)(A).

                                                 IV.
                                               ORDER

        Thus, the Court ORDERS Petitioner to respond no later than July 22, 2019 by electing one
of the following options:

        1.      File a written response explaining the Petition is not a second and successive
        petition or showing that the Ninth Circuit has authorized review of this Petition. If
        Petitioner contends the Petition is not a second and successive petition, Petitioner
        should clearly explain this and attach any supporting documents showing that his
        claim is not second and successive to his prior claim; or

        2.     Voluntarily dismiss this action without prejudice. Petitioner may request a
        voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a).
        The Clerk of Court has attached A Notice of Dismissal form. However, the
        Court warns any dismissed claims may be later subject to the statute of limitations,
        because “[a] 1-year period of limitation shall apply to an application for a writ of
 Page 3 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
        habeas corpus by a person in custody pursuant to the judgment of a State court.” 28
        U.S.C. § 2244(d)(1).

        If Petitioner fails to demonstrate the Petition is not a second or successive petition, or fails
to respond by July 22, 2019, the Court will dismiss the Petition without prejudice as a second and
successive petition and/or for failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b).

IT IS SO ORDERED.




 Page 4 of 4                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
